

Exhibit 10.4(a)


UNDERSTANDING RELATED TO LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT
This UNDERSTANDING RELATED TO LICENSE, DEVELOPMENT, AND COMMERCIALIZATION
AGREEMENT (the “Understanding”) is made effective March 1, 2020 (the
“Understanding Effective Date”) and hereby reflects the Parties’ understanding
related to the LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT
(collectively, with all amendments thereto, being referred to as the
“Agreement”) dated December 11, 2013 by and between Neotope Biosciences Limited
(as of January 5, 2015 Prothena Biosciences limited, “Prothena Ireland”) with
respect to all rights and obligations under this Agreement outside of the United
States, and Prothena Biosciences Inc. (“Prothena US”) with respect to all rights
and obligations under this Agreement in the United States (Prothena US, together
with Prothena Ireland, “Prothena”), on the one hand, and F. Hoffmann-La Roche
Ltd (“Roche Basel”) with respect to all rights and obligations under this
Agreement outside of the United States, and Hoffmann-La Roche Inc. (“Roche
Nutley”) with respect to all rights and obligations under this Agreement in the
United States (Roche Nutley, together with Roche Basel, “Roche”), on the other
hand. All capitalized terms used herein shall have the meaning ascribed herein
or in the Agreement.
RECITALS
WHEREAS, Prothena Ireland and Roche Basel have entered into a license agreement
dated March 1, 2020 (the “Diagnostics Agreement”);
WHEREAS, Prothena and Roche view the Diagnostics Agreement as separate from and
independent of the Agreement, the Diagnostics Agreement raises potential
conflicts with the Agreement, including with respect to termination,
compensation and exclusivity;
WHEREAS, Prothena and Roche want to avoid having to amend the Agreement and
therefore agree to the provisions set forth in this Understanding.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment and intending to be legally bound, the Parties agree
as follows:
Any Product Exploited in the Field in the Territory (as such terms are defined
in the Diagnostics Agreement) shall be exclusively governed by the Diagnostics
Agreement (and not by the Agreement) and that no Party shall raise any issue
that the Agreement is in any way breached by the mere existence of the
Diagnostics Agreement. Notwithstanding the foregoing, any use of Licensed
Know-How or Licensed Patents (as such terms are defined in the Diagnostics
Agreement) outside the Field or any disputes related thereto shall be governed
by the Agreement.


The Diagnostics Agreement, including the exhibits attached thereto, constitutes
and contains the complete, final and exclusive understanding and agreement of
Roche and Prothena with respect to the subject matter of the Diagnostics
Agreement, and for the Term (as defined in the Diagnostics Agreement) expressly
supersedes Sections 2.1-2.3, 3.1, 12.3(c), 12.5(b), 12.6(b)-(e), 12.7(b), and
12.7(c) of the Agreement with respect to the subject matter of the Diagnostics


- 1 -

--------------------------------------------------------------------------------



Exhibit 10.4(a)


Agreement. Except as expressly stated herein, the terms and conditions of the
Agreement remain in full force and effect and shall control in the event of a
conflict between the Agreement and the Diagnostics Agreement.




- 2 -

--------------------------------------------------------------------------------



Exhibit 10.4(a)


IN WITNESS WHEREOF, the Parties have caused this Understanding to be executed
effective as of the Understanding Effective Date by their duly authorized
representatives as set forth below.


PROTHENA BIOSCIENCES LIMITED        PROTHENA BIOSCIENCES INC




By: /s/ Ashley Keating         By: /s/ Karin Walker                


Name: Ashley Keating         Name: Karin Walker                


Title: V.P., Technical Operations         Title: Chief Accounting
Officer        






F. HOFFMANN-LA ROCHE LTD      HOFFMANN-LA ROCHE INC.




By: /s/ Stefan Arnold         By: /s/ John P. Parise                


Name: Stefan Arnold         Name: John P. Parise                


Title: Head Legal Pharma         Title: Authorized Signatory            




By: /s/ Tim Steven    


Name: Tim Steven    


Title: Global Alliance and Asset Management Director










- 3 -